Citation Nr: 1403082	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  09-37 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to November 1969.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 decision by the RO in Cleveland, Ohio that denied entitlement to service connection for bilateral hearing loss and granted entitlement to service connection for tinnitus.  The Veteran appealed the denial of service connection for bilateral hearing loss.  

The Board remanded this case to the RO in February 2011, in order for the Veteran's requested hearing with a Decision Review Officer of the RO to be conducted.  Such a hearing was held in May 2011, and a transcript of this hearing is of record.  The case was subsequently returned to the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Regrettably, the Board finds that additional development is required prior to appellate review.

The Veteran contends that he has current bilateral hearing loss due to noise exposure in service.  He has consistently and credibly reported being exposed to noise from explosions at very close proximity during combat service in Vietnam.  See August 2008 notice of disagreement, and May 2011 hearing transcript.  In his original February 2007 claim, he said that his hearing had worsened since service.  In August 2008, he stated, "My hearing today is what it was when I left Vietnam in 1969."  He added that he had difficulty hearing for the past 38 years.  At his May 2011 hearing, he testified that he first noticed hearing loss during service, and said he experienced temporary loss of hearing after demolition explosions during service in Vietnam.  See hearing transcript at page 5.  The Veteran is competent to report observable symptomatology such as hearing loss.  See Layno v. Brown, 6 Vet. App. 465 (1994); Charles v. Principi, 16 Vet. App. 370 (2002).  The Veteran has denied significant post-service noise exposure in his civilian job as an elevator mechanic for 30 years.

Service personnel records reflect that the Veteran served in combat in Vietnam, that he was a squad leader, and that he received the Purple Heart, among other citations.  Thus, the combat injury, exposure to acoustic trauma in service, is presumed.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2013).  To establish service connection, however, there must be evidence of a nexus between the current disability and the combat injury.  Reeves v. Shinseki, 682 F.3d 988 (Fed. Cir. 2012); Davidson v. Shinseki, 581 F.3d 1313, 1315 (Fed. Cir. 2009).  Further, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that for purposes of 3.303(b), where the Veteran asserts entitlement to a chronic condition but there is insufficient evidence of a diagnosis in service, the Veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Sensorineural hearing loss, as an organic disease of the nervous system, is such a disease.  

Service treatment records are negative for complaints or diagnosis of hearing loss, including on separation examination in late November 1969, which was conducted after the Veteran had returned to the continental United States.  Audiometric findings are included in this examination report.  Service personnel records show that he departed Vietnam on November 20, 1969.  The Veteran has repeatedly asserted that he never underwent a hearing test at the time of his separation from service.

There are no post-service medical records relating to treatment for hearing loss, and the Veteran testified in May 2011 that he never sought treatment for hearing loss.

A VA compensation examination was conducted in April 2007 with respect to this claim, and an addendum medical opinion was provided in January 2008.  The examiner diagnosed bilateral sensorineural hearing loss, opined that it was at least as likely as not that the Veteran's current tinnitus was related to military noise exposure in service (without providing any supporting rationale), but found that the Veteran's bilateral hearing loss was not caused by or the result of military noise exposure, based on normal audiological findings on separation examination in November 1969.  The examiner did not acknowledge that the Veteran was competent to report noise exposure in service or experiencing observable symptoms in service, or discuss the Veteran's lay assertions regarding the continuity of his hearing loss symptoms.  Moreover, it appears that the examiner primarily based her negative medical nexus opinion on the normal hearing examination at separation, which is contrary to the holding of the United States Court of Appeals for Veterans Claims in Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Thus the VA audiology examiner's medical opinion is based on an inadequate rationale.

Another VA examination should be conducted, and the examiner is asked to specifically address the Veteran's lay statements regarding in-service and post-service noise exposure and regarding his symptoms of hearing loss.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

Pertinent ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any treatment or evaluation for hearing loss since service, and associate any identified medical records (that are not duplicative) with the claims file, after obtaining any necessary releases.

2.  Arrange for a VA audiological examination of the Veteran, in order to obtain another medical nexus opinion concerning the likelihood that the Veteran's current bilateral hearing loss is related or attributable to his military service from 1968 to 1969 - and, in particular, to his reported noise exposure during his verified combat service in Vietnam.

The following considerations will govern the opinion:

a) The claims folder and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  The examiner is specifically asked to review the service treatment records, including an undated Rudmose audiogram tracing that is contained in the file.

b) The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran.  By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim.  These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the examiner explained the factual and medical bases for any opinion. 

c) After converting the in-service audiograms from ASA to ISO units where appropriate, the examiner must provide an opinion as to the likelihood (very likely, as likely as not, or unlikely) that the Veteran's bilateral hearing loss began during active service or is related to any incident of service. 

d) In providing this opinion, the examiner must be made aware of the Veteran's description of noise exposure before, during, and after service, and must be advised that the Veteran is competent to report observable events and symptoms. 

e) The examiner must provide commentary regarding the Veteran's reports of in-service noise exposure, and onset of hearing loss during combat service in Vietnam.

f) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles. 

g) If the examiner is unable to render the requested opinion without resort to speculation, he or she must so state.  However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion. 

3.  After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action. 

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal, with consideration of all additional evidence obtained since the January 2012 supplemental statement of the case.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case and given an opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



